Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jackie Ray Lewis, Appellant                           Appeal from the County Court at Law of
                                                      Harrison County, Texas (Tr. Ct. No. 2018-
No. 06-18-00176-CR         v.                         0052). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jackie Ray Lewis, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED NOVEMBER 8, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk